Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of prior claims 13-16 is withdrawn in view of the newly discovered reference(s) to Lin (US 2018/0228995 and CN 106435633).  Rejections based on the newly cited reference(s) follow.
Response to Amendment
Applicant’s amendment of claim 19 is sufficient to overcome the rejection of claims 19 and 20 under 35 U.S.C. 112(b).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17 are rejected under 35 U.S.C. 103 as being obvious over Lin (US 2018/0002824 and EP 3263166, henceforth Lin I) in view of Lin (US 2018/0228995, cited by the Office on 14 October 2021, and CN 106435633, cited by Applicant on 8 November 2021. Henceforth Lin I).
The applied references have a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
However, if either Lin reference becomes excepted as prior art under 35 U.S.C. 102(a)(2), both are still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).
The rejection under 35 U.S.C. 103 might be overcome by the combination of perfecting the foreign priority claim through filing a translation of the earlier foreign application AND an exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). 
Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Lin I teaches (see figs. 2-6, esp. figs. 4 and 5) a stacking type hydrogen generating device substantially as claimed except for the presence of a pump configured to selectively circulate the supplemental water from the humidifier into the water tank.  
Lin II teaches (see abstract, figs. 2B and 4A, paragraphs [0012] and [0041] of US publication) a similar hydrogen generating device comprising a water tank (2), an electrolysis module (3) disposed in the water tank and configured to electrolyze the water to generate a gas comprising hydrogen in the water tank, a humidifier (9) receiving the gas comprising hydrogen, and a filter (6) receiving the gas comprising hydrogen from the electrolysis module and feeding the filter gas into the humidifier.  Lin II teaches that the system comprised a pump (5) which was capable of selectively circulating supplemental water added to the humidifier into the water tank (2) through the filter (6) for the purpose of washing any electrolyte (i.e. salt) from the filter (6) back into the water tank (2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the pump of Lin II to the stacking type hydrogen generating device of Lin I for the purpose of circulating the supplemental water added into the humidifier to be washed through the filter and then into the water tank to wash the electrolyte (e.g. salt) from the surfaces of the filter back into the water tank.  
Regarding claims 2-5, see figs. 2-6, esp. figs. 4 and 5 of Lin I.
Regarding claim 17, Lin I teaches (see figs. 2-6, esp. figs. 4 and 5) a stacking type hydrogen generating device substantially as claimed except for the presence of a pump configured to selectively circulate the supplemental water from the humidifier into the water tank.  
Lin II teaches (see abstract, figs. 2B and 4A, paragraphs [0012] and [0041] of US publication) a similar hydrogen generating device comprising a water tank (2), an electrolysis module (3) disposed in the water tank and configured to electrolyze the water to generate a gas comprising hydrogen in the water tank, a humidifier (9) receiving the gas comprising hydrogen, and a filter (6) receiving the gas comprising hydrogen from the electrolysis module and feeding the filter gas into the humidifier.  Lin II teaches that the system comprised a pump (5) which was capable of selectively circulating supplemental water added to the humidifier into the water tank (2) through the filter (6) for the purpose of washing any electrolyte (i.e. salt) from the filter (6) back into the water tank (2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the pump of Lin II to the stacking type hydrogen generating device of Lin I for the purpose of circulating the supplemental water added into the humidifier to be washed through the filter and then into the water tank to wash the electrolyte (e.g. salt) from the surfaces of the filter back into the water tank.  
Claims 6-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin I (US 2018/0002824 and EP 3263166) in view of Lin II (US 2018/0228995 and CN 106435633), as applied to claims 1 and 17 above, and further in view of Roychowdhury (US 2008/0152967).
Regarding claim 6, Lin I and Lin II fail to teach the presence of an activated carbon tube filter.
Roychowdhury teaches (see abstract, para. [0080]) teaches a hydrogen generating device, wherein an active carbon filter was used to help remove impurities from the hydrogen gas.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an active carbon filter as taught by Roychowdhury in the hydrogen generating device of Lin I for the purpose of removing impurities from the hydrogen gas prior to its use as a health gas.  The particularly claim form of the active carbon filter, i.e. a tube, is considered to be a matter of routine optimization of the filter shape.  Further note that any filter includes an inlet and an outlet.  Determination of the optimal location within the hydrogen generating device of Lin I, such as after the hydrogen gas has passed through the humidifier to remove any impurities added to the hydrogen by the water in the humidifier.  
	Regarding claims 7 and 19, see elements 144, 182 and 1831 in fig. 5 of Lin I.  
Regarding claims 8 and 20, see element 162 in fig. 5 of Lin I.
Regarding claim 9, the filter 14 of Lin I included a second notch (a central opening) where the nebulizer/atomizer was located.
Regarding claim 10, the nebulizer/atomizer 162 of Lin I (see fig. 5 and paragraph [0029]) included a gas entrance (163), an accommodating bottle (chamber 162 is shaped like a bottle), a gas exit (164) and an oscillator (161) as claimed.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a fan pointing towards the oscillator of Lin I to perform convective cooling of the oscillator.
Regarding claim 12, the humidifier of Lin I included a third notch in which the oscillator of the atomizer/nebulizer was located.  See fig. 5.  The placement of a cooling fan at the notch would have been obvious to permit the convective cooling to occur at the location of the oscillator.
Regarding claim 13, Lin I appears to show an inward hollow (see fig. 4) in the water tank.  Further, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the pump of Lin II at any convenient location within the stacking type hydrogen generating device, absent a showing that the particular location of the pump permitted a difference in function of the device.
Regarding claim 18, see above rejection grounds for claims 6 and claim 13.
Conclusion
The Office notes that Lin II (US 2018/0228995) was cited in the prior Office action, thus Applicant’s citation of the Chinese equivalent (CN 106435633) in the IDS filed 8 November 2021 was not the first instance of the document on the record.  Therefore, the new grounds of rejection presented above were not necessitated by a reference from Applicant’s IDS.  Therefore, this rejection is not being made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794